Citation Nr: 0803095	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the Central Office; a copy of the hearing transcript is in 
the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

In several statements, the veteran reported that his right 
ankle disability had worsened since the most recent 
examination, which was conducted in August 2004.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his right 
ankle disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since August 2004, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent 
medical records from the VA Dothan 
Outpatient Clinic and Montgomery, 
Alabama, VA Medical Center, dated since 
August 2004.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right ankle disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should set forth a 
complete rationale for all conclusions 
in a legible report.

3.  The AOJ should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



